--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6
 
EXECUTION VERSION
 
 
GUARANTEE AND COLLATERAL AGREEMENT
 
made by
 
PAPERWEIGHT DEVELOPMENT CORP.,
 
APPLETON PAPERS INC.,
 
and certain of its Subsidiaries
 
in favor of
 
FIFTH THIRD BANK,
 
as Administrative Agent
 
Dated as of February 8, 2010
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
i

--------------------------------------------------------------------------------


 
GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 8, 2010, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the "Grantors"), in favor of Fifth Third Bank,
as Administrative Agent (in such capacity, the "Administrative Agent") for the
banks, financial institutions and other entities (the "Lenders") from time to
time parties to the Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented and/or otherwise modified from time to time, the "Credit
Agreement"), among Appleton Papers Inc., a Delaware corporation (the
"Borrower"), Paperweight Development Corp., a Wisconsin corporation
("Holdings"), the Administrative Agent and the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part (i) to repay certain existing indebtedness and (ii) to
enable the Borrower to make valuable transfers to one or more of the other
Grantors in connection with the operation of their respective businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Administrative Agent and
Lenders;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent for the
ratable benefit of the Administrative Agent and Lenders, as follows:
 
SECTION 1.                                DEFINED TERMS
 
1.1                                 Definitions.
 
(a)                                  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms are used herein as defined
in the New York UCC: Account, Certificated Security, Chattel Paper, Commercial
Tort Claim, Document, Equipment, Farm Products, General Intangible, Instruments,
Inventory, Letter-of-Credit Right and Supporting Obligation.
 

--------------------------------------------------------------------------------


 
(b)                                 The following terms shall have the following
meanings:
 
"Agreement": this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented and/or otherwise modified from time to time.
 
"Borrower Credit Agreement Obligations": with respect to the Borrower, the
collective reference to the unpaid principal of and interest on the Loans and
Reimbursement Obligations and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).
 
"Borrower Obligations": with respect to the Borrower, the collective reference
to (i) the Borrower Credit Agreement Obligations, (ii) the Secured Hedge
Agreement Obligations, (iii) Secured Cash Management Obligations and (iv) all
other obligations and liabilities of the Loan Parties to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of this
Agreement).
 
"Collateral": as defined in Section 3.
 
"Collateral Account": any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
"Copyrights": (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office or any other similar authority throughout the world, (ii) all
rights corresponding thereto throughout the world and (iii) the right to obtain
all extensions and renewals thereof.
 
"Copyright Licenses": any written or oral agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right
 
2

--------------------------------------------------------------------------------


 
under any Copyright, including, without limitation, the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright.
 
"Credit Agreement Collateral": all "Collateral" under, and as defined in, the
Credit Agreement.
 
"Deposit Account": as defined in the New York UCC and, in any event, including,
without limitation, any demand, time, savings, passbook or like account
maintained with a depositary institution. The Deposit Accounts of the Grantors
as of the Closing Date are listed on Schedule 8.
 
"Excluded Stock": means all interests of the Borrower or any Grantor in any of
their respective Subsidiaries that are not a Domestic Subsidiary and are not a
Guarantor (as such term is defined in the Credit Agreement).
 
"Governmental Authority": the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
"Guarantor Obligations": with respect to any Guarantor, the collective reference
to (i) the Borrower Credit Agreement Obligations, (ii) the Secured Hedge
Agreement Obligations, (iii) the Secured Cash Management Obligations and
(iv) all other obligations and liabilities of such Guarantor to the
Administrative Agent or any Lender which may arise under or in connection with
this Agreement (including, without limitation, Section 2) or any other Loan
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).
 
"Guarantors": the collective reference to each Grantor other than the Borrower.
 
"Intellectual Property": the collective reference to all rights, priorities and
privileges relating to intellectual property or similar proprietary rights,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, Trade
Secrets and Trade Secret Licenses and all rights thereto throughout the world
including, without limitation, all claims, causes of action, defenses arising
out of or related to any of the foregoing and the right to sue at law or in
equity for any past, present and future infringement, misappropriation, misuse,
dilution or other impairment thereof, including the right to receive all
proceeds and damages from all of the foregoing.
 
"Intercompany Note": any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.
 
"Intercreditor Agreement": as defined in Section 3.
 
3

--------------------------------------------------------------------------------


 
"Investment Property": the collective reference to (i) all "investment property"
as such term is defined in Section 9-102(a)49 of the New York UCC and
(ii) whether or not constituting "investment property" as so defined in the
preceding clause (i), all Pledged Notes and all Pledged Stock.
 
"Issuers": the collective reference to each issuer of any Investment Property.
 
"New York UCC": the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
"Obligations": in the case of any Grantor, such Person's (i) Borrower
Obligations and/or (ii) Guarantor Obligations.
 
"Patent License": all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
"Patents": (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, including,
without limitation, any of the foregoing referred to in Schedule 6, (ii) all
applications for letters patent of the United States or any other country and
all reissues, extensions, renewals, reexaminations, divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, (iii) all invention disclosures, utility
models or similar industrial property rights and (iv) all rights corresponding
thereto throughout the world, including rights to obtain any reissues or
extensions of the foregoing.
 
"Permitted Unperfected Account": with respect to any Grantor, any Deposit
Account or Securities Account of such Grantor (a) that contains a balance of
deposits equal to or less than $10,000; provided that such Deposit Account or
Securities Account shall not cease to be a Permitted Unperfected Account if it
contains a balance greater than $10,000 for not longer than 2 consecutive
Business Days and provided that the balance of deposits in all such Deposit
Accounts and Securities Accounts of the Grantors and all other Guarantors
combined shall not exceed $100,000 in the aggregate at any time, (b) with
respect to Deposit Accounts only, is used solely as (i) a payroll account,
(ii) an employee benefit account, (ii) an operating expenses disbursement
account that is zero-balanced on a daily basis, (iii) a sub-concentration
account that is zero-balanced on a daily basis, or (iii) a fiduciary or trust
account; or (c) as to which the Administrative Agent otherwise agrees that no
control agreement need be obtained. The Permitted Unperfected Accounts of the
Grantors as of the Closing Date are so indicated on Schedule 8. Notwithstanding
the foregoing, no "Notes Priority Collateral Account" (as such term is defined
in the First Lien Note Indenture) shall in any event constitute a "Permitted
Unperfected Account" for purposes of this Agreement.
 
"Pledged Notes": all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
 
4

--------------------------------------------------------------------------------


 
"Pledged Stock": the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that such term shall not, in any case, include any Excluded Stock.
 
"Proceeds": all "proceeds" as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
"Receivable": any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
"Requirement of Law": as to any Person, the certificate or articles of
incorporation and by laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
"Secured Cash Management Obligations": the collective reference to all
obligations and liabilities of a Loan Party (including, without limitation,
interest accruing at the then applicable rate provided in any Secured Cash
Management Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Loan Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to any Cash Management Bank, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Secured Cash Management Agreement or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
relevant Lender or affiliate thereof that are required to be paid by any Loan
Party pursuant to the terms of any Secured Cash Management Agreement).
 
"Secured Hedge Agreement Obligations": the collective reference to all
obligations and liabilities of a Loan Party (including, without limitation,
interest accruing at the then applicable rate provided in any Secured Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Hedge Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Secured Hedge Agreement or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the relevant Lender or affiliate thereof
that are required to be paid by the Borrower pursuant to the terms of any
Secured Hedge Agreement).
 
5

--------------------------------------------------------------------------------


 
"Securities Account": as defined in the New York UCC. The Securities Accounts of
the Grantors as of the Closing Date are listed on Schedule 8.
 
"Securities Act": the Securities Act of 1933, as amended.
 
"Trade Secret Licenses" means any and all written or oral agreements granting
any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).
 
"Trade Secrets" means all trade secrets, as recognized under applicable local
law, whether or not reduced to a writing or other tangible form, now or
hereafter in force, owned or used in, or contemplated at any time for use in,
the business of any Grantor, including with respect to any and all of the
foregoing: (i) all documents and things embodying, incorporating, or referring
in any way thereto, (ii) all rights to sue for past, present and future
infringement thereof, (iii) all claims, damages, and proceeds of suit arising
therefrom, and (iv) all payments and royalties and rights to payments and
royalties arising out of the sale, lease, license, assignment, or other
dispositions thereof.
 
"Trademark License": any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
"Trademarks": (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all extensions and renewals thereof.
Notwithstanding the foregoing, the Trademarks shall not include any
"intent-to-use" applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. Section 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Section 1(c) or
Section 1(d) of the Lanham Act has been filed, to the extent that any assignment
of an "intent-to-use" application prior to such filing would violate the Lanham
Act or cause the trademark that is the subject thereof to be invalidated or
abandoned.
 
1.2                                 Other Definitional Provisions.
 
(a)                                  The words "hereof," "herein," "hereto" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
 
6

--------------------------------------------------------------------------------


 
(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor's Collateral or the relevant part thereof.
 
(d)                                 Unless the context otherwise requires, any
Cash Management Bank or Hedge Bank which is party to a Secured Hedge Agreement
or a Secured Cash Management Agreement shall be deemed to be a "Lender" for
purposes of this Agreement.
 
SECTION 2.                                GUARANTEE
 
2.1                                 Guarantee.
 
(a)                                  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Administrative Agent and the Lenders and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of all Obligations.
 
(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).
 
(c)                                  Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
 
(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until all the Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Obligations.
 
(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from the Borrower, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
release the liability of any Guarantor hereunder which shall, notwithstanding
any such payment (other than any payment made by such Guarantor in respect of
the Obligations or any payment received or collected from such Guarantor in
respect of the Obligations), remain liable for the Borrower Obligations up to
the maximum liability of such Guarantor hereunder until the Borrower Obligations
are paid in full, no Letter of Credit shall be outstanding and the Commitments
are terminated. Notwithstanding the foregoing, in no event shall the Guarantors
be liable for payment of any amount in excess of the then outstanding Borrower
Obligations and, without duplication, Guarantor Obligations.
 
7

--------------------------------------------------------------------------------


 
2.2                                 Right of Contribution. Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor's right of contribution shall be subject to the terms and conditions
of Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
Lenders, and each Guarantor shall remain liable to the Administrative Agent and
the Lenders for the full amount guaranteed by such Guarantor hereunder.
 
2.3                                 No Subrogation. Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Administrative Agent or any Lender, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
 
2.4                                 Amendments, etc. with respect to the
Borrower Obligations. Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Administrative Agent or any
Lender may be rescinded by such Agent or such Lender and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor the Lenders shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.
 
8

--------------------------------------------------------------------------------


 
2.5                                 Guarantee Absolute and Unconditional. Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations and notice of or proof of reliance by
the Administrative Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof "demand" shall include, but not be limited to the commencement and
continuance of any legal proceedings.
 
2.6                                 Reinstatement. The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Borrower
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
 
9

--------------------------------------------------------------------------------


 
2.7                                 Payments. Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in Dollars in accordance with the direction of the
Administrative Agent.
 
SECTION 3.                                GRANT OF SECURITY INTEREST
 
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the "Collateral"), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor's
Obligations:
 
(a)                                  all Accounts;
 
(b)                                 all Chattel Paper;
 
(c)                                  all contracts;
 
(d)                                 all Deposit Accounts;
 
(e)                                  all Documents;
 
(f)                                    all Equipment;
 
(g)                                 all General Intangibles;
 
(h)                                 all Instruments;
 
(i)                                     all Intellectual Property;
 
(j)                                     all Inventory;
 
(k)                                  all Investment Property;
 
(l)                                     all Letter-of-Credit Rights;
 
(m)                               all books and records pertaining to the
Collateral;
 
(n)                                 those certain Commercial Tort Claims of the
Obligors set forth on Schedule 7 attached hereto; and
 
(o)                                 to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that
 
10

--------------------------------------------------------------------------------


 
(x) such grant of a security interest is prohibited by any Requirement of Law,
requires a consent not obtained of any Governmental Authority pursuant to any
such Requirement of Law or is prohibited by, or constitutes a breach or default
under, or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property,
Pledged Stock or Pledged Note, any applicable shareholder or similar agreement,
except to the extent that such Requirement of Law or the applicable terms in
such contract, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law or
(y) such property constitutes "Collateral" under and as defined in the Fox River
Security Agreement;
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ALL TERMS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE REPRESENTATIONS AND WARRANTIES MADE HEREIN,
THE LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO
THIS AGREEMENT, THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT
AND LENDERS HEREUNDER, ALL OTHER RIGHTS AND BENEFITS AFFORDED HEREUNDER TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AND ALL OBLIGATIONS OF THE BORROWER AND
OTHER GRANTORS HEREUNDER) ARE SUBJECT IN ALL RESPECTS TO THE TERMS, CONDITIONS
AND PROVISIONS OF THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF FEBRUARY 8,
2010 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME
IN ACCORDANCE WITH THE TERMS THEREOF, THE "INTERCREDITOR AGREEMENT") BY AND
AMONG FIFTH THIRD BANK, AS RCF REPRESENTATIVE FOR THE BENEFIT OF THE RCF SECURED
PARTIES (AS DEFINED THEREIN), U.S. BANK NATIONAL ASSOCIATION, AS NOTE
REPRESENTATIVE FOR THE NOTE SECURED PARTIES (AS DEFINED THEREIN), FIFTH THIRD
BANK, IN ITS CAPACITY AS FIRST LIEN REPRESENTATIVE (AS DEFINED THEREIN), AND
CERTAIN OTHER PERSONS PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO TIME.
IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT
AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.
 
SECTION 4.                                REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to each Agent and each Lender that:
 
4.1                                 Representations in Credit Agreement. In the
case of each Guarantor, the representations and warranties set forth in
Article V of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, and each Agent and each
Lender shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower's knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to such Guarantor's knowledge.
 
11

--------------------------------------------------------------------------------


 
4.2                                 Title; No Other Liens. Except for the
security interest granted to the Administrative Agent for the ratable benefit of
the Administrative Agent and the Lenders pursuant to this Agreement and the
other Liens permitted to exist on the Collateral by the Credit Agreement, such
Grantor owns its Collateral in all material respects free and clear of any and
all Liens or claims of others. For the avoidance of doubt, it is understood and
agreed that any Grantor may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a "Lien" or a "claim" on such Intellectual Property. Each
of the Administrative Agent and each Lender understands that any such licenses
may be exclusive to the applicable licensees, and such exclusivity provisions
may limit the ability of the Administrative Agent to utilize, sell, Lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.
 
4.3                                 Perfected First Priority Liens. The security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3 (including obtaining "control" (within
the meaning of the applicable Uniform Commercial Code) of Deposit Accounts and
Securities Accounts (other than Permitted Unperfected Accounts), Investment
Property and, to the extent requested in writing by the Administrative Agent,
Letter-of-Credit Rights (which, in the case of all filings and other documents
referred to on said Schedule, unless otherwise noted, have been delivered to the
Administrative Agent in completed and, where applicable, duly executed form)
will constitute valid perfected security interests (to the extent perfection of
security interests therein may be perfected by filing of UCC-1 financing
statements and/or filings with the United States Patent and Trademark Office and
United States Copyright Office, possession by the Administrative Agent of the
respective Investment Property or "control" of Deposit Accounts and Securities
Accounts) in all of the Collateral (excluding Letter-of-Credit Rights where
written request has not been made by the Administrative Agent) in favor of the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders, as collateral security for such Grantor's Obligations, enforceable
in accordance with the terms hereof against all creditors of such Grantor and
any Persons purporting to purchase any Collateral from such Grantor, other than
purchasers in the ordinary course of business, and (b) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement and other Liens which have priority over the
Liens granted hereunder on the Collateral by operation of law. Notwithstanding
anything to the contrary contained above or elsewhere in this Agreement, but
nonetheless subject to the terms of the Intercreditor Agreement, with respect to
Letter-of-Credit Rights where the relevant Grantor has been requested by the
Administrative Agent to obtain "control" of same, the respective Grantor shall
have a reasonable period of time to comply with such request and such "control"
shall not be required if the respective Grantor is unable to obtain any required
consents for such "control" after using commercially reasonable efforts to
obtain same, and unless and until "control" of the respective Letter-of-Credit
Rights is obtained in accordance with the above provisions of this Section 4.3
(including this sentence), there shall be no violation of any representation or
warranty or covenant contained in this Agreement as a result thereof.
 
4.4                                 Jurisdiction of Organization; Chief
Executive Office. On the date hereof, such Grantor's jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), and the location of such Grantor's chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4.
 
12

--------------------------------------------------------------------------------


 
4.5                                 Inventory and Equipment. On the date hereof,
except where the value of such Inventory and Equipment at any one location does
not exceed $250,000 in the aggregate for the Grantors and all other Guarantors
combined, all of the Grantors' Inventory and Equipment (other than goods in
transit) is kept at the locations listed on Schedule 5.
 
4.6                                 Farm Products. None of the Collateral
constitutes, or is the Proceeds of, Farm Products.
 
4.7                                 Investment Property.
 
(a)                                  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor, except for
Excluded Stock.
 
(b)                                 On the date hereof, all the shares of the
Pledged Stock have been duly and validly issued and are fully paid and
nonassessable.
 
(c)                                  Each of the Pledged Notes issued by a Loan
Party constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
 
(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens in favor of, or claims of, any other
Person, except the security interest created by this Agreement and as otherwise
would not violate the applicable requirements of the Credit Agreement.
 
4.8                                 Receivables.
 
(a)                                  Except to the extent that such amounts so
payable to Grantors and the other Guarantors combined do not exceed $50,000 in
aggregate, no amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper that has not been
delivered to the Administrative Agent..
 
(b)                                 As of the date hereof, not more than ten
percent (10%) of the Receivables have a Governmental Authority as an obligor.
 
4.9                                 Intellectual Property.
 
(a)                                  Schedule 6 lists all registered and applied
for Patents, Trademarks and Copyrights in the United States that are owned by
such Grantor in its own name on the date hereof. As of the date hereof, all
Intellectual Property owned by such Grantor and set forth on Schedule 6 is
valid, in full force and effect, subsisting, unexpired and enforceable, and has
not been abandoned. The business of such Grantor and the use of any Intellectual
Property in connection therewith, does not infringe, misappropriate, dilute or
violate the intellectual property rights of any third Person. There are no
pending or, to such Grantor's knowledge, threatened
 
13

--------------------------------------------------------------------------------


 
claims of infringement, misappropriation, dilution or violation by Grantor of
any third Person's intellectual property rights, and there are no facts or
circumstances that such Grantor reasonably believes are likely to form the basis
for any such claim, and such Grantor has not received written notice of any such
claim
 
(b)                                 Except as set forth in Schedule 6, on the
date hereof none of the material Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
 
SECTION 5.                                COVENANTS.
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:
 
5.1                                 Covenants in Credit Agreement. In the case
of each Guarantor, such Guarantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Subsidiaries.
 
5.2                                 Delivery of Instruments, Certificated
Securities and Chattel Paper. Except to the extent that such amounts so payable
to Grantors and the other Guarantors combined do not exceed $50,000 in
aggregate, if any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall
be promptly delivered to the Administrative Agent, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.
 
5.3                                 Maintenance of Insurance.
 
(a)                                  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies, in accordance
with the terms of the Credit Agreement, (i) insuring the Inventory and Equipment
against loss by fire, explosion, theft and such other casualties in accordance
with the terms of the Credit Agreement and (ii) insuring such Grantor against
liability for personal injury and property damage relating to such Inventory and
Equipment.
 
(b)                                 All such insurance shall (i) provide for not
less than 30 days' prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance (to the extent such provision is
obtainable using commercially reasonably efforts) and (ii) name the
Administrative Agent as an additional insured and/or loss payee, as applicable.
 
(c)                                  The Borrower shall deliver to the
Administrative Agent, substantially concurrently with the annual renewal of each
insurance policy covered by the certificates of insurance delivered on the
Closing Date pursuant to Section 4.01(a)(xi) of the Credit Agreement, updated
insurance certificates with respect to each such insurance policy and, in
addition, such supplemental information with respect to each such insurance
policy as the Administrative Agent may from time to time reasonably request.
 
14

--------------------------------------------------------------------------------


 
5.4                                 Maintenance of Perfected Security Interest;
Further Documentation.
 
(a)                                  Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest (but only to
the extent that such security interest can be perfected by filing a filing a
financing statements under the Uniform Commercial Code (or other similar laws)
or obtaining "control" (within the meaning of the applicable Uniform Commercial
Code) of Deposit Accounts (other than Permitted Unperfected Accounts) or
Investment Property) having at least the priority described in Section 4.3 and
shall defend such security interest against the claims and demands of all
Persons whomsoever (other than Persons with prior Liens permitted under clause
(b) of Section 4.3), subject to the rights of such Grantor under the Loan
Documents to dispose of the Collateral.
 
(b)                                 Such Grantor will furnish to the
Administrative Agent and the Lenders from time to time statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.
 
(c)                                  At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of such Grantor, such Grantor will promptly and duly execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) filing any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby (ii) in the case of Investment Property, Deposit
Accounts and Securities Accounts (other than Permitted Unperfected Accounts),
Letter-of-Credit Rights (but, in the case of such Letter-of-Credit Rights, only
after written request from the Administrative Agent and subject to the last
sentence of Section 4.3) and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain "control" (within the
meaning of the applicable Uniform Commercial Code) with respect thereto and
(iii) in the case of Intellectual Property, filings to the United States Patent
and Trademark Office, the United States Copyright Office or other similar
authority in any jurisdiction in the world.
 
5.5                                 Changes in Locations, Name, etc. Such
Grantor will not, except upon 15 days' prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all additional
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:
 
(i)                                     change its jurisdiction of organization
from that referred to in Section 4.4; or
 
(ii)                                  change its name.
 
5.6                                 Notices. Such Grantor will advise the
Administrative Agent and the Lenders promptly, in reasonable detail, of the
occurrence of any event which could reasonably be
 
15

--------------------------------------------------------------------------------


 
expected to have a material adverse effect on the aggregate value of the Credit
Agreement Collateral or on the security interests created hereby.
 
5.7                                 Investment Property.
 
(a)                                  If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly endorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. If an Event of Default has occurred and is continuing, any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of, or as a distribution of capital by, any Issuer shall be paid
over to the Administrative Agent to be held by it hereunder as additional
collateral security for the Obligations, and in case any property (if an Event
of Default has occurred and is continuing) or any Investment Property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor (when otherwise required to be paid or delivered over
to the Administrative Agent as set forth above), such Grantor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations.
 
(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor will not (i) if an Event of Default has
occurred and is continuing, vote to enable, or take any other action to permit,
any Issuer to issue any Capital Stock of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or otherwise permitted in the
Credit Agreement or (iv) enter into any agreement or undertaking, other than as
permitted under the Credit Agreement, restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.
 
16

--------------------------------------------------------------------------------


 
(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it and (ii) the terms of
Section 6.3(c) shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) with respect to the
Investment Property issued by it.
 
5.8                                 Receivables.
 
(a)                                  Other than in the ordinary course of
business, such Grantor will not, with respect to any material portion of the
Receivables, (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
materially adversely affect the value thereof.
 
(b)                                 Such Grantor will deliver to the
Administrative Agent a copy of each material demand, notice or document received
by it that challenges the validity or enforceability of more than five percent
(5%) of the aggregate amount of the then outstanding Receivables.
 
(c)                                  If, as of any fiscal quarter end occurring
after the Closing Date, the Grantors determine that more than ten percent (10%)
of Receivables (in the aggregate for all Grantors) have a Governmental Authority
as an obligor, then the Grantors shall so notify the Administrative Agent (such
notice to be given substantially concurrently with the delivery of the quarterly
financial statements required pursuant to Section 6.01(b) of the Credit
Agreement) and, upon the reasonable request of the Administrative Agent,
promptly take such steps as may be necessary to comply with any applicable
federal assignment of claims laws and other comparable laws.
 
5.9                                 Intellectual Property.
 
(a)                                  Except as would not have a material adverse
effect on the aggregate value of the Credit Agreement Collateral, such Grantor
will (i) continue to use each Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Administrative
Agent and the Lenders, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.
 
(b)                                 Except as would not have a material adverse
effect on the aggregate value of the Credit Agreement Collateral, such Grantor
will not do any act, or omit to do any act, whereby any Patent may become
forfeited, abandoned or dedicated to the public.
 
17

--------------------------------------------------------------------------------


 
(c)                                  Except as would not have a material adverse
effect on the aggregate value of the Credit Agreement Collateral, such Grantor
(i) will employ each Copyright and (ii) will not do any act or knowingly omit to
do any act whereby any Copyright may become invalidated or otherwise impaired.
Such Grantor will not do any act whereby any Copyright may fall into the public
domain, to the extent such Copyright is material to the aggregate value of the
Credit Agreement Collateral.
 
(d)                                 Except as would not have a material adverse
effect on the aggregate value of the Credit Agreement Collateral, such Grantor
will not do any act that knowingly uses any Intellectual Property to infringe
the intellectual property rights of any other Person.
 
(e)                                  Such Grantor will promptly notify the
Administrative Agent and the Lenders if it knows, or has reason to know, that
any application or registration relating to any Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor's ownership of, or the validity of, any
Intellectual Property or such Grantor's right to register the same or to own and
maintain the same, in each case to the extent such Intellectual Property is
material to the aggregate value of the Credit Agreement Collateral.
 
(f)                                    Whenever such Grantor, either by itself
or through the Administrative Agent, employee, licensee or designee, shall file
an application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent in
accordance with Section 6.02(a)(iii)(y) of the Credit Agreement. Upon reasonable
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Administrative Agent' and the
Lenders' security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.
 
(g)                                 Such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability, in each case to the extent such
Intellectual Property is material to the aggregate value of the Credit Agreement
Collateral.
 
(h)                                 In the event that any Intellectual Property
is infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) promptly notify
the Administrative Agent after it learns thereof, in each case to the extent
such Intellectual Property is material to the aggregate value of the Credit
Agreement Collateral.
 
18

--------------------------------------------------------------------------------


 
(i)                                     Upon the occurrence and during the
continuance of an Event of Default, each Grantor shall use its best efforts to
obtain all requisite consents or approvals from the licensor of each Copyright
License, Patent License, Trade Secret License or Trademark License to effect the
assignment or sublicense of all of such Grantor's right, title and interest
thereunder to the Grantee or its designee for the benefit of the Grantees in
accordance with this Agreement or the Credit Agreement.
 
5.10                           Commercial Tort Claims. Each Grantor shall
(i) forward to the Administrative Agent written notification (such notice to be
given substantially concurrently with the delivery of the quarterly financial
statements required pursuant to Section 6.01(b) of the Credit Agreement) of any
and all Commercial Tort Claims where the expected recovery could reasonably be
expected to be in an amount in excess of $200,000, including, but not limited
to, any and all actions, suits and proceedings before any court or Governmental
Authority by or affecting such Grantor or any of its Subsidiaries and (ii) if
and to the extent requested by the Administrative Agent in writing, execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by law,
including all things which may from time to time be necessary under the UCC to
fully create, preserve, perfect and protect the priority of the Administrative
Agent's security interest in any such Commercial Tort Claims.
 
5.11                           Cash Management Systems.
 
(a)                                  On or prior to the Closing Date, the
Borrower shall have established and shall thereafter maintain in existence one
or more lockboxes (each a "Lockbox") with the Administrative Agent or such other
Lender as shall be reasonably acceptable to the Administrative Agent (each a
"Depositary Account Bank") and shall instruct all account debtors on the
Borrower's Accounts to remit all payments to a Lockbox. All payments remitted by
account debtors of the Borrower to any Lockbox, all other amounts received by
the Borrower from any account debtor and all other cash received by the Borrower
from any other source shall in each case upon receipt thereof be deposited into
a Deposit Account.
 
(b)                                 Each Deposit Account or Securities Account
of the Borrower or any other Grantor that is not a Permitted Unperfected Account
(each such Deposit Account, a "Controlled Deposit Account," and each such
Securities Account, a "Controlled Securities Account," Controlled Securities
Accounts together with Controlled Deposit Accounts may sometimes be referred to
herein individually as a "Controlled Account" and, collectively, as "Controlled
Accounts") shall be maintained with a Depositary Account Bank.
 
(c)                                  On or prior to the Closing Date, the
Borrower and each other Grantor shall have entered into a deposit account
control agreement or securities account control agreement in form and substance
satisfactory to the Administrative Agent with respect to each Controlled Account
with the respective Depositary Account Bank and in favor of the Administrative
Agent (each an "Account Control Agreement"), which, in the case of Account
Control Agreements with respect to Controlled Deposit Accounts, shall provide
that, among other things, (i) upon the occurrence and during the continuance of
an Event of Default or (ii) upon the commencement and during the continuance of
an Availability Trigger Period, all available amounts held in each Controlled
Deposit Account maintained at such Depositary Account Bank shall be wired on
each
 
19

--------------------------------------------------------------------------------


 
Business Day into an account (the "Administrative Agent Account") maintained by
the Administrative Agent; provided, that the Administrative Agent hereby agrees
that it will not give any instructions under any Account Control Agreement
unless and until an Event of Default shall have occurred and be continuing or
the occurrence of an Availability Trigger Period. All amounts swept and wired
into an Administrative Agent Account pursuant to any Account Control Agreement
during the continuance of an Availability Trigger Period shall, subject to
Section 6.5 if an Event of Default shall have occurred and be continuing and
subject to the Administrative Agent's election to subject such amounts to
Section 6.5, be applied first to reduce that portion of the Obligations
consisting of the then aggregate outstanding balance of the Loans, L/C
Borrowings and all other Obligations, second to Cash Collateralize that portion
of the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, and last, after all other Obligations then due have been indefeasibly
paid in full, to be deposited into an account as directed by the Borrower.
 
(d)                                 The closing of any Lockbox or Controlled
Account and the termination of any Account Control Agreement shall require in
each case the prior written consent of the Administrative Agent.
 
SECTION 6.                                REMEDIAL PROVISIONS
 
6.1                                 Certain Matters Relating to Receivables.
 
(a)                                  If an Event of Default shall have occurred
and be continuing, (x) the Administrative Agent shall have the right to make
test verifications of the Receivables in any reasonable manner and through any
medium that it reasonably considers advisable, and each Grantor shall furnish
all such assistance and information as the Administrative Agent may require in
connection with such test verifications and (y) upon the Administrative Agent's
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
 
(b)                                 The Administrative Agent hereby authorizes
each Grantor to collect such Grantor's Receivables and the Administrative Agent
may curtail or terminate said authority at any time after the occurrence and
during the continuance of an Event of Default. If required by the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor.
 
(c)                                  If an Event of Default shall have occurred
and be continuing, at the Administrative Agent's reasonable request, (i) each
Grantor shall deliver to the Administrative Agent all original (to the extent
such Grantor has original copies) and other documents
 
20

--------------------------------------------------------------------------------


 
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original (to the extent such
Grantor has original copies) orders, invoices and shipping receipts and (ii) the
applicable Grantor shall take such steps as may be necessary to comply with any
applicable federal assignment of claims laws and other comparable laws.
 
6.2                                 Communications with Obligors; Grantors
Remain Liable.
 
(a)                                  The Administrative Agent in its own name or
in the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the
Administrative Agent's satisfaction the existence, amount and terms of any
Receivables or Contracts.
 
(b)                                 Upon the request of the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify obligors on the Receivables and parties to
the Contracts that the Receivables and the Contracts have been assigned to the
Administrative Agent for the ratable benefit of the Administrative Agent and the
Lenders and that payments in respect thereof shall be made directly to the
Administrative Agent.
 
(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
and Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Agent or Lender shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent or any Lender be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
 
6.3                                 Pledged Stock.
 
(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent's intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all dividends paid in respect of the Pledged Stock and all payments
made in respect of the Pledged Notes and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which would materially impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.
 
21

--------------------------------------------------------------------------------


 
(b)                                 If an Event of Default shall occur and be
continuing and the Administrative Agent shall give notice of its intent to
exercise such rights to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Investment Property and make application
thereof to the Obligations in the order set forth in Section 6.5, and (ii) any
or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.
 
6.4                                 Proceeds to be Turned Over to Administrative
Agent. In addition to the rights of the Administrative Agent and the Lenders
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other similar near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the Lenders, segregated
from other funds of such Grantor, and shall, upon the request of the
Administrative Agent, be turned over to the Administrative Agent forthwith upon
receipt by such Grantor in the exact form received by such Grantor (duly
endorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
 
6.5                                 Application of Proceeds. Subject to any
different order of payment set forth in the Credit Agreement (which different
order shall be controlling), if an Event of Default shall
 
22

--------------------------------------------------------------------------------


 
have occurred and be continuing, at any time at the Administrative Agent's
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:
 
(a)                                  First, to pay incurred and unpaid fees and
expenses of the Administrative Agent under the Loan Documents;
 
(b)                                 Second, to the Administrative Agent, for
application by it towards payment of amounts then due and owing and remaining
unpaid in respect of the Obligations, pro rata among the Lenders according to
the amounts of the Obligations then due and owing and remaining unpaid to the
Lenders;
 
(c)                                  Third, to the Administrative Agent, for
application by it towards prepayment of the Obligations, pro rata among the
Lenders according to the amounts of the Obligations then held by the Lenders;
and
 
(d)                                 Fourth, to any balance of such Proceeds
remaining after the Obligations shall have been paid in full, no Letters of
Credit shall be outstanding and the Commitments shall have terminated shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.
 
6.6                                 Code and Other Remedies. If an Event of
Default shall occur and be continuing, the Administrative Agent, on behalf of
the Lenders, may exercise, in addition to all other rights and remedies granted
to them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, have assigned to it, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, license,
sublicense, assign, give option or options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker's board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Upon written demand from the Administrative
Agent, each Grantor shall grant, assign, convey or otherwise transfer to the
Collateral Agent an absolute assignment of all of such Grantor's right, title
and interest in and to the Intellectual Property and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement. The Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released
to the extent permitted by law. Each Grantor further agrees, at the
Administrative Agent's request, to assemble the Collateral and make it
 
23

--------------------------------------------------------------------------------


 
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor's premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Lenders hereunder, including,
without limitation, reasonable attorneys' fees and disbursements, to the payment
in whole or in part of the Obligations, in the order set forth in Section 6.5
hereof, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder, except for gross negligence
or willful misconduct on the part of the Administrative Agent or such Lender. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 20 days before such sale or other disposition.
 
6.7                                 Private Sales.
 
(a)                                  Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.
 
(b)                                 Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pursuant to this
Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.7 will cause irreparable injury to
the Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
 
6.8                                 Deficiency. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the
 
24

--------------------------------------------------------------------------------


 
reasonable fees and disbursements of any attorneys employed by the
Administrative Agent or any Lender to collect such deficiency.
 
6.9                                 Intellectual Property License. The Grantors
hereby grant the Grantee a non-exclusive, transferable, sublicensable, worldwide
license and right, effective solely during an Event of Default, to the maximum
extent permitted by applicable law and to the extent of the Grantors' interest
therein, exercisable without payment of royalty or other compensation, under and
to any and all of the Intellectual Property now or hereafter owned by, licensed
to, or otherwise used by the Grantors to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute,
lease, license and otherwise exploit and dispose of any asset included in the
Collateral to the extent the Grantee takes possession of such in accordance with
the terms and conditions of this Agreement and the Credit Agreement. For the
avoidance of doubt, in the event that any such Event of Default is cured in
accordance with the terms and conditions of this Agreement and the Credit
Agreement, the foregoing license shall automatically be suspended. The Grantors
agree that any sale, transfer, grant of an exclusive license or other
disposition of any of the foregoing Intellectual Property (whether by
foreclosure or otherwise) will be subject to the Grantee's rights as set forth
in this Section 6.9. Any use of Trademarks under the foregoing license shall be
consistent with the historical use of such Trademarks by the Grantors and shall
meet the Grantors' standards of quality in all material respects. At the
Grantors' reasonable request, the Grantee shall provide samples of any goods to
be sold under a Grantor Trademark.
 
SECTION 7.                                THE ADMINISTRATIVE AGENT
 
7.1                                 Administrative Agent's Appointment as
Attorney-in-Fact, etc.
 
(a)                                  Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:
 
(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or Contract or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Receivable or
Contract or with respect to any other Collateral whenever payable;
 
(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent' and
 
25

--------------------------------------------------------------------------------


 
the Lenders' security interest in such Intellectual Property and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby;
 
(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;
 
(iv)                              execute, in connection with any sale provided
for in Section 6.6, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
 
(v)                                 (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent's
option and such Grantor's expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent's and the Lenders'
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
Anything in this Section 7.1 to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1 unless an Event of Default shall have occurred
and be continuing.
 
(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.
 
(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per
 
26

--------------------------------------------------------------------------------


 
annum equal to the rate per annum at which interest would then be payable on
Revolving Loans that are Base Rate Loans (which rate shall increase to the rate
applicable to such Loans that are past due for periods after the date that is 5
days after demand for payment has been made upon the Borrower by the
Administrative Agent) under the Credit Agreement, from the date of payment by
the Administrative Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Administrative Agent on demand.
 
(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
 
7.2                                 Duty of Administrative Agent. The
Administrative Agent's sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account.
Neither the Administrative Agent, any Lender nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent's and the Lenders' interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
7.3                                 Filing of Financing Statements. Pursuant to
any applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Each Grantor authorizes the Administrative Agent to use the
collateral description "all personal property" or such similar language in any
such financing statements. Each Grantor hereby ratifies and authorizes the
filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
 
7.4                                 Authority of Administrative Agent. Each
Grantor acknowledges that the rights and responsibilities of the Administrative
Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent
 
27

--------------------------------------------------------------------------------


 
for the Administrative Agent and the Lenders with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
 
SECTION 8.                                MISCELLANEOUS
 
8.1                                 Amendments in Writing. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.01 of the Credit Agreement.
 
8.2                                 Notices. All notices, requests and demands
to or upon the Administrative Agent or any Grantor hereunder shall be effected
in the manner provided for in Section 10.02 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1.
 
8.3                                 No Waiver by Course of Conduct; Cumulative
Remedies. No Agent or Lender shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent or any Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such Agent or such Lender would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
8.4                                 Enforcement Expenses; Indemnification.
 
(a)                                  Each Guarantor agrees to pay or reimburse
the Administrative Agent, and during the existence of an Event of Default, each
Lender, for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel to each Lender and of counsel to the Administrative
Agent.
 
(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.
 
(c)                                  Each Guarantor agrees to pay, and to save
the Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
 
28

--------------------------------------------------------------------------------


 
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.04 of the Credit Agreement.
 
(d)                                 The agreements in this Section 8.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.
 
8.5                                 Successors and Assigns. This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Administrative Agent and the Lenders and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.
 
8.6                                 Set-Off. Each Grantor hereby irrevocably
authorizes each Agent and each Lender at any time after the Loans and other
amounts payable under the Credit Agreement shall have become due and payable
pursuant to Article VIII of the Credit Agreement, without notice to such Grantor
or any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Agent or such Lender to or for the credit or the account of such
Grantor, or any part thereof in such amounts as such Agent or such Lender may
elect, against and on account of the obligations and liabilities of such Grantor
to such Agent or such Lender hereunder and claims of every nature and
description of such Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as such Agent or such Lender may elect, whether or not the
Administrative Agent or any Lender has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Agent and each Lender shall notify such Grantor promptly of any such set-off and
the application made by such Agent or such Lender of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender under
this Section 8.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Agent or such Lender may
have.
 
8.7                                 Counterparts. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.
 
8.8                                 Severability. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
29

--------------------------------------------------------------------------------


 
8.9                                 Section Headings. The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.
 
8.10                           Integration. This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.
 
8.11                           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
8.12                           Submission To Jurisdiction; Waivers. Each Grantor
hereby irrevocably and unconditionally:
 
(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;
 
(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;
 
(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in Section 8.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;
 
(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and
 
(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.
 
8.13                           Acknowledgements. Each Grantor hereby
acknowledges that:
 
(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;
 
(b)                                 no Agent or Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and
 
30

--------------------------------------------------------------------------------


 
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Grantors and the Lenders.
 
8.14                           Additional Grantors. Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 6.09 of the Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.
 
8.15                           Releases.
 
(a)                                  At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than Secured Hedge
Agreement Obligations and Secured Cash Management Obligations to the extent
(x) such Obligations have been secured or backstopped to the satisfaction of the
Lender holding such Obligations or (y) the Lender holding such Obligations has
otherwise consented to such exclusion) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(other than those Letters of Credit secured or backstopped to the satisfaction
of the L/C Issuer), the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination and to authorize the filing by Grantors of any
necessary UCC terminations or other terminations or releases.
 
(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral. At the request and sole expense of the
Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Subsidiary Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.
 
8.16                           WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
31

--------------------------------------------------------------------------------


 
8.17                           Permitted Liens. Subject to the terms of the
Intercreditor Agreement, the inclusion or reference to liens permitted under the
Credit Agreement in this Agreement or in any other Loan Document is not intended
to subordinate and shall not subordinate, and shall not be interpreted as
subordinating, the Lien and security interest created by this Agreement or any
other Loan Document to any liens permitted under the Credit Agreement.
 
[Signature Pages Follow]
 
32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 
 
PAPERWEIGHT DEVELOPMENT
 
CORP., a Wisconsin corporation
 
 
 
 
 
By:
/s/ Jeffrey J. Fletcher
 
Name: Jeffrey J. Fletcher
 
Title:  Controller
 
 
 
APPLETON PAPERS INC., a Delaware
 
corporation
 
 
 
 
 
By:
/s/ Jeffrey J. Fletcher
 
Name: Jeffrey J. Fletcher
 
Title:  Controller
 
 
 
AMERICAN PLASTICS COMPANY,
 
INC., a Wisconsin corporation
 
 
 
 
 
By:
/s/ Jeffrey J. Fletcher
 
Name: Jeffrey J. Fletcher
 
Title:  Treasurer
 
 
 
NEW ENGLAND EXTRUSION INC., a
 
Wisconsin corporation
 
 
 
 
 
By:
/s/ Jeffrey J. Fletcher
 
Name: Jeffrey J. Fletcher
 
Title:  Treasurer

 

--------------------------------------------------------------------------------


 
Annex I
to
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of                                 , 20      ,
made by                                                             , a
                             [corporation] (the "Additional Grantor"), in favor
of Fifth Third Bank, as administrative agent (in such capacity, the
"Administrative Agent") for the banks and other financial institutions (the
"Lenders") parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Appleton Papers Inc., a Delaware corporation (the "Borrower"),
PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation ("Holdings"), the Lenders
and the Administrative Agent have entered into a Credit Agreement, dated as of
February 8, 2010 (as amended, restated, supplemented and/or otherwise modified
from time to time, the "Credit Agreement");
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of February 8, 2010 (as amended,
restated, supplemented and/or otherwise modified from time to time, the
"Guarantee and Collateral Agreement") in favor of the Administrative Agent for
the benefit of the Lenders;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.   Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
                        [*] to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.
 

--------------------------------------------------------------------------------

*                                         Refer to each Schedule which needs to
be supplemented.
 

--------------------------------------------------------------------------------


 
2.                                       GOVERNING LAW. THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 
[ADDITIONAL GRANTOR]
 
 
 
By:
 
 
 
Name:
 
 
Title:

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
Notices
 
GRANTORS:
 
Paperweight Development Corp.
825 E. Wisconsin Avenue
Appleton, WI 54912-0353
Attention: Jeffrey J. Fletcher
Telephone: 920-991-8452
Telecopier: 920-991-8852
Electronic Mail: jfletcher@appletonideas.com
U.S. Taxpayer Identification Number: 39-2014992
 
Appleton Papers Inc.
825 E. Wisconsin Avenue
Appleton, WI 54912-0353
Attention: Jeffrey J. Fletcher
Telephone: 920-991-8452
Telecopier: 920-991-8852
Electronic Mail: jfletcher@appletonideas.com
U.S. Taxpayer Identification Number: 36-2556469
 
American Plastics Company, Inc.
3606 Red Arrow Drive
Rhinelander, WI 54501
Attention: Jeffrey J. Fletcher
Telephone: 920-991-8452
Telecopier: 920-991-8852
Electronic Mail: jfletcher@appletonideas.com
U.S. Taxpayer Identification Number: 39-1712123
 
New England Extrusion Inc.
18 Industrial Boulevard
Turners Falls, MA 01376
Attention: Jeffrey J. Fletcher
Telephone: 920-991-8452
Telecopier: 920-991-8852
Electronic Mail: jfletcher@appletonideas.com
U.S. Taxpayer Identification Number: 20-2033299
 

--------------------------------------------------------------------------------


 
ADMINISTRATIVE AGENT, ANY L/C ISSUER, SWING LINE LENDER OR FIFTH THIRD BANK AS A
LENDER:
 
Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention: Loan Syndications/Judy Huls
Facsimile: 513-534-0875
 
with copies to:
 
FIFTH THIRD BANK
222 South Riverside Plaza
Suite 3300
Chicago, Illinois 60606
Attention: Elizabeth Di Cola
Facsimile: 312-704-4127
 
KATTEN MUCHIN ROSENMAN LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attention: Denise S. Burn, Esq.
Facsimile: 312-577-8778
 

--------------------------------------------------------------------------------


 
SCHEDULE 2
 
Pledged Notes
 
1.                                       Promissory Note by Paperweight
Development Corp. to Appleton Papers Inc., effective June 11, 2004, in the
amount of $167,066,667.00.
 
Pledged Stock
 
Issuer
 
Class of Stock/
Membership Interest
 
Record Owner
 
Number of
Shares/
Membership
Interest Issued
 
Percentage of
Ownership
Interest
 
Percentage of
Ownership
Interest
Pledged
 
PDC Capital Corporation
 
Common Stock
 
Paperweight Development Corp
 
100
 
100
%
100
%
 
 
 
 
 
 
 
 
 
 
 
 
Appleton Papers Inc. ("API")
 
Common Stock
 
Paperweight Development Corp
 
100
 
100
%
100
%
 
 
 
 
 
 
 
 
 
 
 
 
American Plastics Company, Inc.
 
Voting Common Stock
 
API
 
5
 
100
%
100
%
 
 
Non-Voting Common Stock
 
API
 
5,000
 
100
%
100
%
 
 
 
 
 
 
 
 
 
 
 
 
New England Extrusion Inc.
 
Common Stock
 
API
 
10
 
100
%
100
%
 
 
 
 
 
 
 
 
 
 
 
 
Appleton Papers Canada Ltd.
 
Common Stock
 
API
 
66
 
66
%
100
%
 
 
Common Stock
 
API
 
34
 
34
%
100
%

 

--------------------------------------------------------------------------------


 
SCHEDULE 3
 
Perfection of Liens
 
Uniform Commercial Code Filings
 
Grantor
 
Filing Jurisdiction of
Organization
 
State Identification No.
 
 
 
 
 
American Plastics Company, Inc.
 
Wisconsin
 
A029483
 
 
 
 
 
Paperweight Development Corp.
 
Wisconsin
 
P037701
 
 
 
 
 
Appleton Papers Inc.
 
Delaware
 
0627720
 
 
 
 
 
New England Extrusion Inc.
 
Wisconsin
 
A049404

 
Patent and Trademark Filings
 
U.S. Patent and Trademark Office
 
Copyright Filings
 
U.S. Copyright Office
 
Other Actions
 
1.             Obtaining "control" (within the meaning of the applicable Uniform
Commercial Code) of Deposit Accounts (other than Permitted Unperfected Accounts)
and Securities Accounts listed on Schedule 8 by entering into the necessary
control agreements.
 
2.             Obtaining "control" (within the meaning of the applicable Uniform
Commercial Code) of Investment Property listed on Schedule 2 by delivery of such
Investment Property to the Administrative Agent.
 
3.             Obtaining "control" (within the meaning of the applicable Uniform
Commercial Code) of letter-of-credit rights (to the extent requested in writing
by the Administrative Agent).
 

--------------------------------------------------------------------------------


 
SCHEDULE 4
 
Jurisdiction of Organization
 
Name of Loan Party
 
Jurisdiction of
Organization
 
Chief Executive
Office
 
Federal Tax ID No.
Paperweight Development Corp.
 
Wisconsin
 
825 E. Wisconsin Ave. Appleton, WI
 
39-2014992
Appleton Papers Inc.
 
Delaware
 
825 E. Wisconsin Ave. Appleton, WI
 
36-2556469
American Plastics Company, Inc.
 
Wisconsin
 
3606 Red Arrow Drive Rhinelander, WI
 
39-1712123
New England Extrusion Inc.
 
Wisconsin
 
18 Industrial Blvd Turners Falls, MA
 
20-2033299

 

--------------------------------------------------------------------------------


 
SCHEDULE 5
 
Locations of Collateral
 
Party
 
Location
 
Address
 
 
 
 
 
Appleton Papers Inc.
 
Appleton, WI - Plant
 
825 E. Wisconsin Avenue
 
 
 
 
Appleton, WI
 
 
 
 
1100 N. Lawe Street
 
 
 
 
Appleton, WI
 
 
 
 
N. Lawe St. Parking Lot
 
 
 
 
Appleton, WI
 
 
 
 
Hancock St. Parking Lot
 
 
 
 
Appleton, WI
 
 
 
 
702 E. Hancock Street
 
 
 
 
Appleton, WI
 
 
 
 
600 E. Hancock Street
 
 
 
 
Appleton, WI
 
 
 
 
714 E. Hancock Street
 
 
 
 
Appleton, WI
 
 
 
 
N. Viola Street
 
 
 
 
Appleton, WI
 
 
 
 
1408 N. Meade Street
 
 
 
 
Appleton, WI
 
 
 
 
1325 and 1401 N. Rankin
 
 
 
 
Street
 
 
 
 
Appleton, WI
 
 
Portage, WI - Plant
 
2500 W. Wisconsin St.
 
 
 
 
Portage, WI
 
 
West Carrollton, OH - Mill
 
4000 Hydraulic Road
 
 
 
 
West Carrollton, OH
 
 
 
 
1030 W. Alex-Bell Road
 
 
 
 
West Carrollton, OH
 
 
 
 
Alexanderville - Bellbrook
 
 
 
 
West Carrollton, OH
 
 
Roaring Spring, PA - Mill
 
100 Paper Mill Road
 
 
 
 
Roaring Spring, PA
 
 
 
 
301 Pine Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
244 N. Main Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
N. Main Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
201-05 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
202 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
204 Locust Street

 

--------------------------------------------------------------------------------


 
Party
 
Location
 
Address
 
 
 
 
 
 
 
 
 
Roaring Spring, PA
 
 
 
 
209-13 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
212 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
300 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
308 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
309 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
305 Locust Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
304 Pine Street
 
 
 
 
Roaring Spring, PA
 
 
 
 
305 Pine Street
 
 
 
 
Roaring Spring, PA
 
 
Distribution Center
 
3000 Warehouse Road
 
 
 
 
Appleton, WI
 
 
Distribution Center
 
115 Kensington Drive
 
 
 
 
Appleton, WI
 
 
Distribution Center
 
120 Declaration Drive
 
 
 
 
McDonough, GA
 
 
Distribution Center
 
1100 Blake Street
 
 
 
 
Edwardsville, KS
 
 
Distribution Center
 
2300 Progress Drive
 
 
 
 
Hebron, KY
 
 
Distribution Center
 
5491 E. Philadelphia
 
 
 
 
Ontario, CA
 
 
Distribution Center
 
5915 North Marine Drive
 
 
 
 
Portland, OR
 
 
Distribution Center
 
6210 North Marine Drive
 
 
 
 
Portland, OR
 
 
Distribution Center
 
2850 Appleton Street
 
 
 
 
Camp Hill, PA
 
 
Miscellaneous Storage Space
 
331 E. Closson Road
 
 
 
 
Roaring Spring, PA
 
 
Miscellaneous Storage Space
 
221 Cove Lane Road
 
 
 
 
Roaring Spring, PA
American Plastics Company, Inc.
 
Rhinelander, WI - Plant
 
3606 Red Arrow Drive
 
 
 
 
Rhinelander, WI 54501
New England Extrusion Inc.
 
Milton, WI - Plant
 
1264 East High Street
 
 
 
 
Milton, WI 53563
 
 
Turners Falls - Plant
 
18 Industrial Boulevard
 
 
 
 
Turners Falls, MA 01376

 

--------------------------------------------------------------------------------


 
SCHEDULE 6
 
Intellectual Property
 
I.            COPYRIGHTS AND COPYRIGHT LICENSES
 
1.                    Certificate of Registration No. Txu 833-593 dated
November 1997 re: Retail POS Market Research Project.
2.                    Certificate of Registration No. Txu 913-413 dated
August 1999 re: Guide to the Internet.
3.                    Certificate of Registration No. VAu 558-602 dated May 16,
2002 to watermark Cordoba.
4.                    Certificate of Registration No. VAu 558-601 dated May 16,
2002 to watermark HEXMARK.
5.                    Certificate of Registration, Form Txu 1-158-471 dated
February 26, 2004 eDigitalPaper computer program and screen display.
6.                    Certificate of Registration No. VAu 613-127 dated
April 12, 2004 re: NATURE'S PAINTBRUSH, 2 dimensional artwork.
7.                    Certificate of Registration No. Txu 1-282-752 dated
February 22, 2006 to Appleton Diversity Unplugged 2006.
8.                    Certificate of Registration No. Txu 710863 dated
October 2, 1995 to TRANSLATE C.
9.                    Certificate of Registration No. VA 675934 dated July 21,
1993 to Appleton Papers: no. PA0201.
10.              Certificate of Registration No. TX 998251 dated October 22,
1982.
 
8

--------------------------------------------------------------------------------

 

 
II.             PATENTS
 
U.S. Issued Patents and Patent Applications:
 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
6360A
 
Fluorene compounds
 
06/910,045
 
6395681
 
28-May-2002
 
22-May-86
 
28-May-2019
 
Appleton Papers Inc.
6403
 
Di [bis-(indolyl) ethylenyl] tetrahalophthalide record materials
 
557284
 
5157012
 
20-Oct-1992
 
24-Jul-1990
 
24-Jul-2010
 
Appleton Papers Inc.
6409 CON
 
Overlap cam
 
864,378
 
5222423
 
29-Jun-1993
 
06-Apr-1992
 
20-Jun-2011
 
Appleton Papers Inc.
6414
 
Straight cut coater unwind knife
 
658,819
 
5146829
 
15-Sep-1992
 
22-Feb-1991
 
22-Feb-2011
 
Appleton Papers Inc.
6419
 
Process for microencapsulation
 
665,206
 
5164126
 
17-Nov-1992
 
05-Mar-1991
 
05-Mar-2011
 
Appleton Papers Inc.
6420
 
Thermally- responsive record material
 
791,754
 
5164356
 
17-Nov-1992
 
12-Nov-1991
 
12-Nov-2011
 
Appleton Papers Inc.
6422
 
Thermally responsive record material
 
745,571
 
5124307
 
23-Jun-1992
 
15-Aug-1991
 
15-Aug-2011
 
Appleton Papers Inc.
6423
 
Vertical foam wrapping machine and method for wrapping a roll of carbonless
paper
 
717,467
 
5131209
 
21-Jul-1992
 
19-Jun-1991
 
19-Jun-2011
 
Appleton Papers Inc.
6426
 
Capsule coating
 
840,422
 
5330566
 
19-Jul-1994
 
24-Feb-1992
 
24-Feb-2012
 
Appleton Papers Inc.
6427
 
Mono (indolylethylenyl) phthalides
 
817,263
 
5200519
 
06-Apr-1993
 
03-Jan-1992
 
03-Jan-2012
 
Appleton Papers Inc.
6427 CON
 
Method of preparing mono (indolylethylenyl) phthalides
 
972,407
 
5218127
 
08-Jun-1993
 
06-Nov-1992
 
03-Jan-2012
 
Appleton Papers Inc.
6428
 
Thermally- responsive record material
 
789,716
 
5114903
 
19-May-1992
 
08-Nov-1991
 
08-Nov-2011
 
Appleton Papers Inc.
6431
 
Desensitizable record material
 
943,090
 
5340680
 
23-Aug-1994
 
10-Sep-1992
 
10-Sep-2012
 
Appleton Papers Inc.
6431A
 
Imaging process
 
208,395
 
5427886
 
27-Jun-1995
 
09-Mar-1994
 
27-Jun-2012
 
Appleton Papers Inc.
6435
 
Mulching Composite
 
660,894
 
5672434
 
30-Sep-1997
 
10-Jun-1996
 
10-Jun-2016
 
Appleton Papers Inc.
6436 CON
 
Coater and a method for coating a substrate
 
09/040,380
 
5895542
 
20-Apr-1999
 
18-Mar-1998
 
 
 
Appleton Papers Inc.
6438
 
Film bubble wrap interleaf
 
214,250
 
5873464
 
23-Feb-1999
 
17-Mar-1994
 
23-Feb-2016
 
Appleton Papers Inc.

 
9

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
6438 DIV
 
Film bubble wrap interleaf
 
09/197,502
 
6038834
 
21-Mar-2000
 
01-Jan-1999
 
17-Mar-2014
 
Appleton Papers Inc.
6444B
 
Linerless labels
 
10/848,148
 
7125824
 
24-Oct-2006
 
19-May-2004
 
19-May-2024
 
Appleton Papers Inc.
6453
 
Cross direction web processor
 
08/867,119
 
6038487
 
14-Mar-2000
 
05-Jun-1997
 
05-Jun-2017
 
Appleton Papers Inc.
6455
 
Agricultural mulch with extended longevity
 
08/781,516
 
5866269
 
02-Feb-1999
 
09-Jan-1997
 
09-Jan-2017
 
Appleton Papers Inc.
6456
 
Thermally- responsive record material
 
08/759,805
 
5668080
 
16-Sep-1997
 
03-Dec-1996
 
10-Mar-2017
 
Appleton Papers Inc.
6457
 
Thermally responsive record material
 
08/835,701
 
5821196
 
13-Oct-1998
 
10-Apr-1997
 
10-Apr-2017
 
Appleton Papers Inc.
6458
 
Thermally-responsive record material
 
08/842,965
 
5955398
 
21-Sep-1999
 
25-Apr-1997
 
 
 
Appleton Papers Inc.
6468
 
CF sheets; carbonless copy paper assembly comprising at least one back coating
sheet and one front coating sheet, in which the front sheet has a color
developer resin coating of less than .39 pounds per ream
 
09/824,669
 
6660687
 
09-Dec-2003
 
04-Apr-2001
 
04-Apr-2021
 
Appleton Papers Inc.
6469
 
Hand-held barcode reader receptacle, base member and method of reading barcodes
 
09/326,674
 
6244511
 
12-Jun-2001
 
07-Jun-1999
 
07-Jun-2019
 
Appleton Papers Inc.
6474 CIP
 
Thermally responsive record material
 
09/950,194
 
6559097
 
06-May-2003
 
10-Sep-2001
 
08-Sep-2019
 
Appleton Papers Inc.
6475
 
In situ microencapsulated adhesive
 
09/942,648
 
6592990
 
15-Jul-2003
 
30-Aug-2001
 
30-Aug-2021
 
Appleton Papers Inc.
6476
 
Record material
 
09/520,909
 
6310002
 
30-Oct-2001
 
07-Mar-2000
 
07-Mar-2020
 
Appleton Papers Inc.
6477
 
Thermally-responsive record material
 
09/741,372
 
6566301
 
20-May-2003
 
19-Dec-2000
 
19-Dec-2020
 
Appleton Papers Inc.
6477 CIP
 
Thermally- responsive record material
 
10/389,932
 
6835691
 
28-Dec-2004
 
18-Mar-2003
 
19-Dec-2020
 
Appleton Papers Inc.

 
10

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
6477A
 
Modifier compounds
 
09/754,643
 
6429341
 
06-Aug-2002
 
04-Jan-2001
 
04-Jan-2021
 
Appleton Papers Inc.
6480
 
Microcapsules having improved printing and efficiency
 
09/975,882
 
6544926
 
08-Apr-2003
 
11-Oct-2001
 
ll-Oct-2021
 
Appleton Papers Inc.
6482
 
Process for preparing alkoxy or arylmethoxy aroxyethanes
 
09/775,027
 
6323376
 
27-Nov-2001
 
01-Feb-2001
 
01-Feb-2021
 
Appleton Papers Inc.
6483
 
Mixture concentration control in manufacturing processes
 
09/893,883
 
6496781
 
17-Dec-2002
 
29-Jun-2001
 
29-Jun-2021
 
Appleton Papers Inc.
6487
 
System and method for rupturing encapsulated adhesive in sheet media
 
09/816,321
 
6830645
 
14-Dec-2004
 
26-Mar-2001
 
26-Mar-2021
 
Appleton Papers Inc.
6488
 
Method for forming electrically conductive pathways
 
09/839,126
 
6892441
 
17-May-2005
 
23-Apr-2001
 
23-Apr-2021
 
Appleton Papers Inc.
6491
 
Pressure sensitive labeler-liner eliminator
 
09/994,047
 
6726796
 
27-Apr-2004
 
27-Nov-2001
 
27-Nov-2021
 
Appleton Papers Inc.
6492
 
Method for making security paper
 
09/870,886
 
6368455
 
09-Apr-2002
 
31-May-2001
 
31-May-2021
 
Appleton Papers Inc.
6492A
 
Security paper
 
10/097,766
 
6531032
 
11-Mar-2003
 
14-Mar-2002
 
14-Mar-2022
 
Appleton Papers Inc.
6492B
 
Security paper and methods for production thereof
 
10/098,088
 
6582556
 
24-Jun-2003
 
14-Mar-2002
 
14-Mar-2022
 
Appleton Papers Inc.
6494
 
Beverage and food containers, inwardly direct foam
 
10/113,077
 
7074466
 
11-Jul-2006
 
01-Apr-2002
 
01-Apr-2022
 
Appleton Papers Inc.
6501
 
Insulated beverage or food container
 
09/923,332
 
6811843
 
02-Nov-2004
 
08-Aug-2001
 
08-Aug-2021
 
Appleton Papers Inc.
6507
 
Insulated beverage or food container
 
10/167,463
 
6852381
 
08-Feb-2005
 
13-Jun-2002
 
13-Jun-2022
 
Appleton Papers Inc.
6509
 
Process for preparing a non-woven fibrous web
 
10/001,121
 
6517648
 
11-Feb-2003
 
02-Nov-2001
 
02-Nov-2021
 
Appleton Papers Inc.
6509B
 
Process for preparing a non-woven fibrous web
 
10/298,200
 
6843871
 
18-Jan-2005
 
15-Nov-2002
 
02-Nov-2021
 
Appleton Papers Inc.
6510
 
Uniform microcapsules
 
10/099,757
 
6890592
 
10-May-2005
 
13-Mar-2002
 
13-Mar-2022
 
Appleton Papers Inc.
6510 DIV
 
Uniform microcapsules
 
11/051,744
 
7122503
 
17-Oct-2006
 
07-Feb-2005
 
13-Mar-2022
 
Appleton Papers Inc.
6511
 
Determination of gas solubility, entrained gas content and true liquid density
in manufacturing processes
 
10/046,240
 
6766680
 
27-Jul-2004
 
16-Jan-2002
 
16-Jan-2022
 
Appleton Papers Inc.

 
11

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
6511 DIV
 
Determination of gas-free densities and relative amounts of gases in liquids in
manufacturing processes
 
10/841,530
 
7017388
 
28-Mar-2006
 
10-May-2004
 
16-Jan-2022
 
Appleton Papers Inc.
6518
 
Product authentication
 
10/180,688
 
6939826
 
06-Sep-2005
 
25-Jun-2002
 
25-Jun-2022
 
Appleton Papers Inc.
6519
 
Thermal imaging paper laminate
 
10/183,511
 
6937153
 
30-Aug-2005
 
28-Jun-2002
 
28-Jun-2022
 
Appleton Papers Inc.
6519A
 
Thermal imaging paper laminate
 
11/036,042
 
7183928
 
27-Feb-2007
 
18-Jan-2005
 
28-Jun-2022
 
Appleton Papers Inc.
6520
 
Token array and method employing authentication tokens bearing scent formulation
information
 
10/377,534
 
7108190
 
19-Sep-2006
 
28-Feb-2003
 
28-Feb-2023
 
Appleton Papers Inc.
6522
 
Secure point of sale imageable substrate
 
10/703,496
 
6995784
 
07-Feb-2006
 
10-Nov-2003
 
10-Nov-2023
 
Appleton Papers Inc.
6532
 
Dental articulation kit and method
 
10/420,663
 
6932602
 
23-Aug-2005
 
22-Apr-2003
 
22-Apr-2023
 
Appleton Papers Inc.
6539
 
Authenticity indicator
 
10/831,525
 
7163909
 
16-Jan-2007
 
23-Apr-2004
 
23-Apr-2024
 
Appleton Papers Inc.
6541
 
Real time determination of gas solubility and related parameters in
manufacturing processes
 
10/644,997
 
6847898
 
25-Jan-2005
 
21-Aug-2003
 
21-Aug-2023
 
Appleton Papers Inc.
6540
 
Apparatus and method for real time determination of density and related
parameters in manufacturing processes
 
10/644,994
 
7257985
 
21-Aug-2007
 
21-Aug-2003
 
21-Aug-2023
 
Appleton Papers Inc.
6541
 
Real time determination of gas solubility and related parameters in
manufacturing processes
 
11/009,044
 
7559223
 
14-Jul-2009
 
13-Dec-2004
 
14-Jul-2029
 
Appleton Papers Inc.
6509D
 
Process for preparing a non-woven fibrous web
 
11/036,726
 
7300530
 
27-Nov-2007
 
14-Jan-2005
 
02-Nov-2021
 
Appleton Papers Inc.
6545
 
Recyclable repulpable coated paper stock
 
10/969,859
 
7235308
 
26-Jun-2007
 
22-Oct-2004
 
22-Oct-2024
 
Appleton Papers Inc.
6566
 
Secure thermally imaged documents susceptible to rapid information destruction
by induction
 
10/872,010
 
7262150
 
28-Aug-2007
 
21-Jun-2004
 
21-Jun-2024
 
Appleton Papers Inc.

 
12

--------------------------------------------------------------------------------


 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
 
6585
 
Controlled COF films
 
10/728,726
 
7267862
 
11-Sep-2007
 
05-Dec-2003
 
05-Dec-2023
 
Appleton Papers Inc.
 
6594
 
Process for manufacture of fluoran dyes
 
11/201,528
 
7294724
 
13-Nov-2007
 
11-Aug-2005
 
11-Aug-2025
 
Appleton Papers Inc.
 
6577
 
UV curable coating material of encapsulated water dispersed core material
 
11/358,817
 
7629394
 
08-Dec-2009
 
21-Feb-2006
 
21-Feb-2026
 
Appleton Papers Inc.
 
6607
 
Security paper authentication system with dual instant color
 
11/730,755
 
7648842
 
19-Jan-2010
 
04-Apr-2007
 
04-Apr-2027
 
Appleton Papers Inc.
 
6606
 
Benefit agent containing delivery particle
 
12/216941
 
US-2010- 0008870- A1
 
14-Jan-2010
 
14-Jul-08
 
 
 
Appleton Papers Inc.
 
6616
 
Ink jet recording sheet useful as transfer substrate
 
12/384716
 
US-2009 0286021- A1
 
19-Nov-2009
 
08-Apr-09
 
 
 
Appleton Papers Inc.
 
6610 CIP
 
Particle with selected permeance wall
 
12/221781
 
US-2009 0274907- A1
 
05-Nov-2009
 
06-Aug-08
 
 
 
Appleton Papers Inc.
 
6610
 
Particle with low permeance wall
 
12/149424
 
US-2009 0274906- A1
 
05-Nov-200
 
01-May-08
 
 
 
Appleton Papers Inc.
 
6627
 
Cationic microcapsule particles
 
12/382946
 
US-2009 0274905- A1
 
05-Nov-2009
 
27-Mar-09
 
 
 
Appleton Papers Inc.
 
6597 DIV
 
Process for manufacturing diphenylamines
 
12/379317
 
US-2009 0156864- A1
 
18-Jun-2009
 
19-Feb-09
 
 
 
Appleton Papers Inc.
 
6614
 
Heat-Sensitive record material
 
12/292578
 
US-2009 0155613- A1
 
18-Jun-2009
 
21-Nov-08
 
 
 
Appleton Papers Inc.
 
6604
 
Surface insensitive anaerobic adhesive and sealant
 
11/800589
 
 
 
 
 
07-May-07
 
 
 
Appleton Papers Inc.
 
6602
 
Transparent paper and method of making same
 
11/655101
 
US-2008 176037- A1
 
24-Jul-2008
 
19-Jan-07
 
 
 
Appleton Papers Inc.
 

 
13

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
 
6602A
 
Secure documents- methods and applications
 
12/009331
 
US-2008- 0174104- A1
 
24-Jul-2008
 
17-Jan-08
 
 
 
Appleton Papers Inc.
 
6577
 
UV curable coating material of encapsulated water dispersed core material
 
11/358817
 
US-2007- 0197384- A1
 
23-Aug-2007
 
21-Feb-06
 
 
 
Appleton Papers Inc.
 
6595
 
Encapsulated structural adhesive
 
11/451833
 
US-2007- 0021533- A1
 
25-Jan-2007
 
13-Jun-06
 
 
 
Appleton Papers Inc.
 
6568
 
Water-in-oil capsule manufacture process and microcapsules produced by such
process
 
11/436496
 
US-2006- 0263519- A1
 
23-Nov-2006
 
18-May-06
 
 
 
Appleton Papers Inc.
 
6568B
 
Oil-in-water capsule manufacture process and microcapsules produced by such
process
 
11/436317
 
US-2006- 0263518- A1
 
23-Nov-2006
 
18-May-06
 
 
 
Appleton Papers Inc.
 
6566
 
Secure thermally imaged documents susceptible to rapid information destruction
by induction
 
10/872010
 
7,262,150
 
28-Aug-2007
 
21-Jun-04
 
21-Jun-2024
 
Appleton Papers Inc.
 
6562
 
Faux metallic imaging thermally responsive record material
 
11/126191
 
US-2005- 0255997- A1
 
17-Nov-2005
 
11-May-04
 
 
 
Appleton Papers Inc.
 
6539
 
Authenticity indicator
 
10/831525
 
7,163,909
 
16-Jan-2007
 
23-Apr-04
 
23-Apr-2024
 
Appleton Papers Inc.
 
6510 DIV
 
Uniform microcapsules
 
11/051744
 
7,122,503
 
17-Oct-2006
 
28-Mar-05
 
13-Mar-2022
 
Appleton Papers Inc.
 
6488
 
Method and system for forming electronically conductive pathways
 
11/078443
 
 
 
 
 
14-Mar-05
 
 
 
Appleton Papers Inc.
 
6519A
 
Thermal imaging paper laminate
 
11/036042
 
7,183,928
 
27-Feb-2007
 
18-Jan-05
 
28-Jun-2022
 
Appleton Papers Inc.
 
6545
 
Recyclable repulpable coated paper stock
 
10/969859
 
7,235,308
 
26-Jun-2007
 
22-Oct-04
 
22-Oct-2024
 
Appleton Papers Inc.
 
6541A
 
Real time determination of gas solubility and related parameters in
manufacturing processes
 
11/009044
 
7,559,223
 
14-Jul-2009
 
13-Dec-04
 
14-Jul-2029
 
Appleton Papers Inc.
 
 
 
Visual validation mark for bank checks and other security documents
 
 
 
5,695,220
 
12/9/97
 
 
 
 
 
Appleton Papers, Inc
 

 
14

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
 
 
 
Benefit agent containing delivery particle
 
12/216941
 
 
 
 
 
7/14/08
 
 
 
Appleton Papers, Inc.
 
 
 
Ink jet recording sheet useful as transfer substrate
 
12/384716
 
 
 
 
 
4/8/09
 
 
 
Appleton Papers, Inc.
 
 
 
Particle with selected permeance wall
 
12/221781
 
 
 
 
 
8/6/08
 
 
 
Appleton Papers, Inc.
 
 
 
Particle with low permeance wall
 
12/149424
 
 
 
 
 
5/1/08
 
 
 
Appleton Papers, Inc.
 
 
 
Process for manufacturing diphenylamines
 
12/379317
 
 
 
 
 
2/19/09
 
 
 
Appleton Papers, Inc.
 
 
 
Heat-Sensitive record material
 
12/292578
 
 
 
 
 
11/21/08
 
 
 
Appleton Papers, Inc.
 
 
 
Surface insensitive anaerobic adhesive and sealant
 
11/800589
 
 
 
 
 
5/7/07
 
 
 
Appleton Papers, Inc.
 
 
 
Security paper authentication system with dual instant color
 
11/730755
 
 
 
 
 
4/4/07
 
 
 
Appleton Papers, Inc.
 
 
 
Transparent paper and method of making same
 
11/655101
 
 
 
 
 
1/19/07
 
 
 
Appleton Papers, Inc.
 
 
 
Secure documents- methods and applications
 
12/009331
 
 
 
 
 
1/17/08
 
 
 
Appleton Papers, Inc.
 
 
 
UV curable coating material of encapsulated water dispersed core material
 
11/358817
 
 
 
 
 
2/21/06
 
 
 
Appleton Papers, Inc.
 
 
 
Process for manufacturing diphenylamines
 
11/236539
 
 
 
 
 
9/28/05
 
 
 
Appleton Papers, Inc.
 
 
 
Encapsulated structural adhesive
 
11/451833
 
 
 
 
 
6/13/06
 
 
 
Appleton Papers, Inc.
 
 
 
Heat-sensitive record material
 
11/432582
 
 
 
 
 
5/11/06
 
 
 
Appleton Papers, Inc.
 
 
 
Water-in-oil capsule manufacture process and microcapsules produced by such
process
 
11/436496
 
 
 
 
 
5/18/06
 
 
 
Appleton Papers, Inc.
 
 
 
Oil-in-water capsule manufacture process and microcapsules produced by such
process
 
11/436317
 
 
 
 
 
5/18/06
 
 
 
Appleton Papers, Inc.
 
 
 
Heating container sleeve or tape
 
10/942920
 
 
 
 
 
9/17/04
 
 
 
Appleton Papers, Inc.
 

 
15

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
 
 
 
Secure thermally imaged documents susceptible to rapid information destruction
by induction
 
10/943248
 
 
 
 
 
9/17/04
 
 
 
Appleton Papers, Inc.
 
 
 
Secure thermally imaged documents susceptible to rapid information destruction
by induction
 
10/872010
 
 
 
 
 
6/21/04
 
 
 
Appleton Papers, Inc.
 
 
 
Faux metallic imaging thermally responsive record material
 
10/842732
 
 
 
 
 
5/11/04
 
 
 
Appleton Papers, Inc.
 
 
 
Faux metallic imaging thermally responsive record material
 
11/126191
 
 
 
 
 
5/11/04
 
 
 
Appleton Papers, Inc.
 
 
 
Authenticity indicator
 
10/831525
 
 
 
 
 
4/23/04
 
 
 
Appleton Papers, Inc.
 
 
 
Uniform microcapsules
 
11/051744
 
 
 
 
 
3/28/05
 
 
 
Appleton Papers, Inc.
 
 
 
Method and system for forming electronically conductive pathways
 
11/078443
 
 
 
 
 
3/14/05
 
 
 
Appleton Papers, Inc.
 
 
 
Process for preparing a non-woven fibrous web
 
11/036726
 
 
 
 
 
1/14/05
 
 
 
Appleton Papers, Inc.
 
 
 
Process for preparing a non-woven fibrous web
 
11/035502
 
 
 
 
 
1/14/05
 
 
 
Appleton Papers, Inc.
 
 
 
Thermal imaging paper laminate
 
11/036042
 
 
 
 
 
1/18/05
 
 
 
Appleton Papers, Inc.
 
 
 
Recyclable repulpable coated paper stock
 
10/969859
 
 
 
 
 
10/22/04
 
 
 
Appleton Papers, Inc.
 
 
 
Real time determination of gas solubility and related parameters in
manufacturing processes
 
11/009044
 
 
 
 
 
12/13/04
 
 
 
Appleton Papers, Inc.
 
 
 
Thermally-responsive record material
 
10/694857
 
 
 
 
 
10/29/03
 
 
 
Appleton Papers, Inc.
 
 
 
Product authentication
 
10/928445
 
 
 
 
 
8/26/04
 
 
 
Appleton Papers, Inc.
 
 
 
Method and system for forming RF reflective pathways
 
10/913461
 
 
 
 
 
8/9/04
 
 
 
Appleton Papers, Inc.
 
 
 
Insulated beverage or food container
 
10/885676
 
 
 
 
 
7/8/04
 
 
 
Appleton Papers, Inc.
 

 
16

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
 
 
 
Token bearing magnetic image information in registration with visible image
information
 
10/458124
 
 
 
 
 
6/10/03
 
 
 
Appleton Papers, Inc.
 
 
 
Dental articulation kit and method
 
10/420663
 
 
 
 
 
4/22/03
 
 
 
Appleton Papers, Inc.
 
 
 
Determination of gas-free densities and relative amounts of gases in liquids in
manufacturing processes
 
10/841530
 
 
 
 
 
5/10/04
 
 
 
Appleton Papers, Inc.
 
 
 
Token array and method employing authentication tokens bearing scent formulation
information
 
10/377534
 
 
 
 
 
2/28/03
 
 
 
Appleton Papers, Inc.
 
 
 
Secure point of sale imageable substrate
 
10/703496
 
 
 
 
 
11/10/03
 
 
 
Appleton Papers, Inc.
 
 
 
Insulated beverage or food container stock
 
10/645486
 
 
 
 
 
8/22/03
 
 
 
Appleton Papers, Inc.
 
 
 
Product authentication
 
10/180688
 
 
 
 
 
6/25/02
 
 
 
Appleton Papers, Inc.
 
 
 
Composite packaging materials and printable sheets, and methods of making
 
10/173289
 
 
 
 
 
6/17/02
 
 
 
Appleton Papers, Inc.
 
 
 
Uniform microcapsules
 
10/099757
 
 
 
 
 
3/13/02
 
 
 
Appleton Papers, Inc.
 
 
 
Thermally-responsive record material
 
10/389932
 
 
 
 
 
3/18/03
 
 
 
Appleton Papers, Inc.
 
 
 
Process for preparing a non-woven fibrous web
 
10/298200
 
 
 
 
 
11/15/02
 
 
 
Appleton Papers, Inc.
 
 
 
Beverage food containers, inwardly directed foam
 
10/113077
 
 
 
 
 
4/1/02
 
 
 
Appleton Papers, Inc.
 
 
 
Security paper and method for production thereof
 
10/097766
 
 
 
 
 
3/14/02
 
 
 
Appleton Papers, Inc.
 
 
 
Beverage and food containers and substrates
 
10/113991
 
 
 
 
 
4/1/02
 
 
 
Appleton Papers, Inc.
 
 
 
Beverage and food containers, outwardly directed foam
 
10/113116
 
 
 
 
 
4/1/02
 
 
 
Appleton Papers, Inc.
 
 
 
Method and system for forming RF reflective pathways
 
09/880001
 
 
 
 
 
6/14/01
 
 
 
Appleton Papers, Inc.
 

 
17

--------------------------------------------------------------------------------


 
 
 
 
 
Application
 
Patent
 
 
 
Application
 
 
 
 
 
Docket #
 
Description
 
Number
 
No.
 
Issued Date
 
Date
 
Expiration Date
 
Owner
 
 
 
Pressure sensitive labeler-liner eliminator
 
09/994047
 
 
 
 
 
11/27/01
 
 
 
Appleton Papers, Inc.
 
 
 
Modifier compounds
 
09/754643
 
 
 
 
 
1/4/01
 
 
 
Appleton Papers, Inc.
 
 
 
Process for preparing alkoxy or arylemethoxy aroxyethanes
 
09/775027
 
 
 
 
 
2/1/01
 
 
 
Appleton Papers, Inc.
 
 
 
Process for manufacturing diphenylamines
 
11/730755
 
 
 
 
 
4/4/07
 
 
 
Appleton Papers, Inc.
 
 
 
 
 
12/010,190
 
 
 
 
 
1/22/08
 
 
 
 
 
 
 
 
 
12/078,853
 
 
 
 
 
4/7/08
 
 
 
 
 
 
 
 
 
12/149,424
 
 
 
 
 
5/1/08
 
 
 
 
 
 
 
 
 
12/289,010
 
 
 
 
 
10/17/08
 
 
 
 
 
 
 
 
 
12/292,578
 
 
 
 
 
11/21/08
 
 
 
 
 
 
 
 
 
12/379,317
 
 
 
 
 
2/19/09
 
 
 
 
 
 
 
 
 
61/202,651
 
 
 
 
 
3/23/09
 
 
 
 
 
 
 
 
 
12/382,946
 
 
 
 
 
3/27/09
 
 
 
 
 
 
 
 
 
61/167,336
 
 
 
 
 
4/7/09
 
 
 
 
 
 
 
 
 
12/384,685
 
 
 
 
 
4/8/09
 
 
 
 
 
 
 
 
 
12/384,716
 
 
 
 
 
4/8/09
 
 
 
 
 
 
 
 
 
12/489,587
 
 
 
 
 
6/23/09
 
 
 
 
 
 
 
 
 
12/508,214
 
 
 
 
 
7/23/09
 
 
 
 
 
 
 
 
 
12/587,669
 
 
 
 
 
10/9/09
 
 
 
 
 
 
 
 
 
12/587,840
 
 
 
 
 
10/14/09
 
 
 
 
 
 
 
 
 
61/251,822
 
 
 
 
 
10/15/09
 
 
 
 
 
 
 
 
 
12/590,904
 
 
 
 
 
11/16/09
 
 
 
 
 
 
 
 
 
61/288,466
 
 
 
 
 
12/21/09
 
 
 
 
 

 
18

--------------------------------------------------------------------------------


 
III.           TRADEMARKS
 
U.S. Registered Trademarks:
 
 
 
 
 
Registration
 
Registration
 
 
Trademark Name
 
Serial Number
 
Number
 
Date
 
Owner
A design & APPLETON PAPERS INC,
 
73258747
 
1197835
 
15-Jun-1982
 
Appleton Papers Inc.
ALPHA
 
76384973
 
2879977
 
31-Aug-2004
 
Appleton Papers Inc
Appleton (new design)
 
76264905
 
2730105
 
24-Jun-2003
 
Appleton Papers Inc
APPLETON PAPERS & Design
 
75026306
 
2084804
 
29-Jul-1997
 
Appleton Papers Inc
APPLETON WHAT IDEAS CAN DO
 
78269164
 
2860269
 
06-Jul-2004
 
Appleton Papers Inc
ASSURMARK
 
78295654
 
2973698
 
19-Jul-2005
 
Appleton Papers Inc
DOCUCHECK
 
74559314
 
1989113
 
23-Jul-1996
 
Appleton Papers Inc
DOCUCHECK & Design
 
74581221
 
2037533
 
11-Feb-1997
 
Appleton Papers Inc
DOCUCHECK BASIC
 
75022678
 
2155258
 
05-May-1998
 
Appleton Papers Inc
DOCUCHECK GHOST
 
78602211
 
3169940
 
07-Nov-2006
 
Appleton Papers Inc
DOCUCHECK WATERMARK
 
75022679
 
2155259
 
05-May-1998
 
Appleton Papers Inc
DOCUMARK
 
78367122
 
2933082
 
15-Mar-2005
 
Appleton Papers Inc
DUAL
 
76372736
 
2767808
 
23-Sep-2003
 
Appleton Papers Inc
E and design
 
74459804
 
2019512
 
26-Nov-1996
 
Appleton Papers Inc
ECARBONLESS
 
75896050
 
2556953
 
02-Apr-2002
 
Appleton Papers Inc
ECOGUARD
 
74720888
 
1995462
 
20-Aug-1996
 
Appleton Papers Inc
ENCAPSYS
 
77976524
 
3592902
 
17-Mar-2009
 
Appleton Papers Inc
HEATSAFE
 
76372735
 
2787242
 
25-Nov-2003
 
Appleton Papers Inc
HIYIELD
 
78303979
 
2918274
 
11-Jan-2005
 
Appleton Papers Inc
IMPEDE
 
76228628
 
2602692
 
30-Jul-2002
 
Appleton Papers Inc
INSTANT REPLAY
 
78432653
 
2987512
 
23-Aug-2005
 
Appleton Papers Inc
INTEGRA
 
73818573
 
1587789
 
20-Mar-1990
 
Appleton Papers Inc
JAZZ
 
73730018
 
1526859
 
28-Feb-1989
 
Appleton Papers Inc
LASERSNAP
 
75057309
 
2093635
 
02-Sep-1997
 
Appleton Papers Inc
LIGHTSAFE
 
78619917
 
3269539
 
24-Jul-2007
 
Appleton Papers Inc
LINEMARK
 
77356691
 
3476165
 
29-Jul-2008
 
Appleton Papers Inc
MOISTURE BLOC
 
78302614
 
2981967
 
02-Aug-2005
 
Appleton Papers Inc
MONDIAL MARK
 
78215246
 
2960835
 
07-Jun-2005
 
Appleton Papers Inc
OPTIMA
 
73825645
 
1590869
 
10-Apr-1990
 
Appleton Papers Inc
PAPER Design
 
75026304
 
2086442
 
05-Aug-1997
 
Appleton Papers Inc
PIP
 
78370108
 
3001133
 
27-Sep-2005
 
Appleton Papers Inc
POLYTHERM
 
73736617
 
1542493
 
06-Jun-1989
 
Appleton Papers Inc
POS PLUS
 
75896051
 
2425100
 
30-Jan-2001
 
Appleton Papers Inc
PRESSPRO
 
76372738
 
2772409
 
07-Oct-2003
 
Appleton Papers Inc
RECOVER (for carbonless)
 
74032744
 
1665465
 
19-Nov-1991
 
Appleton Papers Inc
RECOVER (for thermal)
 
74073357
 
1685781
 
05-May-1992
 
Appleton Papers Inc
RESISTE
 
76450463
 
2960163
 
07-Jun-2005
 
Appleton Papers Inc
SECURATHERM
 
74356402
 
1856253
 
27-Sep-1994
 
Appleton Papers Inc
SMARTSTRATE
 
76384321
 
2757278
 
26-Aug-2003
 
Appleton Papers Inc
Stylized A design
 
73258780
 
1197836
 
15-Jun-1982
 
Appleton Papers Inc
Stylized A design
 
78496846
 
3108753
 
27-Jun-2006
 
Appleton Papers Inc
TECHMARK
 
76296148
 
2757017
 
26-Aug-2003
 
Appleton Papers Inc
TECHMARK PENTICK PLUS
 
78574465
 
3175214
 
21-Nov-2006
 
Appleton Papers Inc
TECHMARK PENTICK PLUS
 
78573978
 
3366652
 
01-Jan-2008
 
Appleton Papers Inc
SWIPER
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
 
 
 
 
Registration
 
Registration
 
 
Trademark Name
 
Serial Number
 
Number
 
Date
 
Owner
E THE SEAL OF EXCELLENCE
 
74581904
 
1981668
 
18-Jun-1996
 
Appleton Papers Inc
THERMART
 
78297150
 
3131845
 
22-Aug-2006
 
Appleton Papers Inc
THERMASENSE
 
76320347
 
2960058
 
07-Jun-2005
 
Appleton Papers Inc
TONERFUSE
 
75053445
 
2137772
 
17-Feb-1998
 
Appleton Papers Inc
ULTIMARK
 
74653678
 
2022561
 
10-Dec-1996
 
Appleton Papers Inc
WAVE Design
 
75028257
 
2112800
 
11-Nov-1997
 
Appleton Papers Inc
WAVEX
 
74669538
 
2051395
 
08-Apr-1997
 
Appleton Papers Inc
WHAT IDEAS CAN DO
 
76168328
 
2802815
 
06-Jan-2004
 
Appleton Papers Inc
XERO/FORM
 
74237127
 
1743930
 
29-Dec-1992
 
Appleton Papers Inc
INFLEX
 
78597462
 
3144631
 
21-Jul-1998
 
New England Extrusion Inc.
NEX
 
78583585
 
3144493
 
19-Sep-2006
 
New England Extrusion Inc.
APPLETON COATED
 
76244959
 
2774509
 
21-Oct-2003
 
Appleton Papers Inc
CHAUCER
 
72333680
 
0909125
 
2-Mar-1971
 
Appleton Papers Inc
EAGLE
 
78309895
 
2925099
 
8-Feb-2005
 
Appleton Papers, Inc.
EAGLE
 
78282920
 
2920051
 
18-Jan-2005
 
Appleton Papers, Inc.
FORGEBLOC
 
78184068
 
2834385
 
20-April-2004
 
Appleton Papers, Inc.
AVARIO
 
76407678
 
2784878
 
18-Nov-2003
 
Appleton Papers, Inc.
ROYALE 700
 
76296562
 
2727918
 
17-June-2003
 
Appleton Papers, Inc.

 
Trademark Registrations with the Office of the Secretary of State - State of
Wisconsin
 
Mark
 
Last Name/ Corporation
 
File Date
SUCCESS RESOURCES
 
APPLETON PAPERS INC
 
3/11/1998
POS PLUS
 
APPLETON PAPERS INC
 
1/19/2000
ECARBONLESS
 
APPLETON PAPERS INC
 
8/16/2000
AVARIO
 
APPLETON PAPERS INC
 
3/13/2002
FORGEBLOC
 
APPLETON PAPERS INC
 
8/7/2002
WHAT IDEAS CAN DO
 
APPLETON PAPERS INC
 
12/11/2002
ROYALE
 
APPLETON PAPERS INC
 
7/9/2003
DOCUMARK
 
APPLETON PAPERS INC
 
2/18/2004
ENCAPSYS
 
APPLETON PAPERS INC.
 
10/7/2009

 

--------------------------------------------------------------------------------


 
IV.           INTELLECTUAL PROPERTY LICENSES
 
1.                                       Amended and Restated Intellectual
Property Agreement among Appleton, WTA and Appleton Coated LLC ("Appleton
Coated"), effective as of November 9, 2001, whereby there is a cross license of
various patents and know-how in existence as of January 1, 2000.
 
2.                                       Trademark License Agreement between
Appleton and Appleton Coated, effective as of January 1, 2000, whereby the term
"Appleton Coated" is licensed by Appleton to Appleton Coated.
 
3.                                       Intellectual Property Agreement among
Appleton, WTA, Arjo Wiggins Appleton Holdings Limited and Arjo Wiggins Limited,
effective as of August 23, 2000, whereby there is a cross license pertaining to
the parties' respective carbonless and thermal patents.
 
4.                                       Trademark License Agreement among
Appleton, Arjo Wiggins Appleton Holdings Limited and Arjo Wiggins Limited,
effective as of August 23, 2000, whereby Appleton is licensing Xero/Form§ to
Arjo Wiggins Limited.
 
5.                                       Lemelson - License Agreement, effective
as of July 30, 2001. This Agreement is the settlement of a suit filed on
April 14, 2000, by the Lemelson Foundation Partnership against Arjo Wiggins
Appleton p.l.c. in the U.S. District Court in Arizona alleging infringement of
bar coding and machine vision patents.
 
6.                                       Trademark Sublicense Agreement between
Appleton and Appleton's wholly owned subsidiary, Appleton Papers Canada Ltd.,
effective as of January 1, 1987.
 
7.                                       Trademark License Agreement between
Appleton and Lentheric, Inc., effective as of June 30, 1978. This is the
original license pertaining to NCR Corporation's NCR Paper registered trademark.
 
8.                                       Cross License Agreement between Kanzaki
Paper Mfg. ("Kanzaki") and Appleton, dated January 1, 1986, whereby Appleton has
a non-exclusive license to use DPE, a sensitizer used in some grades of thermal
paper.
 
9.                                       License Agreement between National
Starch Chemical Company ("NSCC") and Appleton, dated October 1, 2001, whereby
NSCC has granted Appleton a license to use various proprietary coating methods.
 
10.                                 License Agreement between NCR Corporation
and Appleton dated December 29, 2006, whereby NCR has granted Appleton a license
under certain NCR "2ST" patents, including U.S. Patent No. 6,759,366.
 
11.                                 Covenant not to sue dated October 15, 2007
from Standard Register to Appleton regarding U.S. Patents 5,810,397 and
6,015,589.
 

--------------------------------------------------------------------------------


 
V.            LICENSES TO THIRD PARTIES
 
 
Agreement
 
Parties
 
Effective Date
1.
License Agreement
 
Yamamoto Chemicals Inc.
 
1-March-1987
2.
Patent Know-How Agreement
 
Yamamoto Chemicals Inc.
 
1-Oct-1990
3.
License Agreement
 
WTA, Inc. and Yamamoto
 
1-Dec-1997
4.
License Agreement
 
WTA, Inc. and Yamamoto
 
1-Jan-1992
5.
License Agreement
 
Yamamoto Chemicals Inc.
 
1-Jan-1991
6.
Patent and Know-How License Agreement
 
Wiggins Teape Group Limited
 
16-April-1979
7.
Amendment to Patent and Know-How License Agreement
 
Wiggins Teape Group Limited
 
1-Jan-1997
8.
Thermal License Agreement
 
Wiggins Teape Group Limited
 
1-Dec-1974
9.
Thermal License Agreement
 
NCR and Wiggins Teape
 
1-Dec-1974
 
 
 
Group Limited
 
 

 

--------------------------------------------------------------------------------


 
SCHEDULE 7
 
Commercial Tort Claims
 
None.
 

--------------------------------------------------------------------------------


 
SCHEDULE 8
 
Accounts
 
Deposit Accounts
 
 
Financial
 
Name on
 
 
 
Account
 
Value in
 
Date of
 
Institution
 
Account
 
Account Type
 
Number
 
Account
 
Value
 
M&I
 
Appleton Papers Inc.
 
Depository
 
Redacted
 
$
386,329.72
 
02/05/10
 
Bank of America
 
Appleton Papers Inc.
 
Checking
 
Redacted
 
$
566,050.69
 
02/05/10
 
Bank of America
 
Appleton Papers Inc.
 
Depository
 
Redacted
 
€
306,645.40
 
02/05/10
 
Bank of America
 
Appleton Papers Inc.
 
Money Market
 
Redacted
 
€
24,996.07
 
02/05/10
 
M&I*
 
Appleton Papers Inc.
 
Payroll
 
Redacted
 
0 Balance Account
 
02/05/10
 
US Bank*
 
Appleton Papers Inc.
 
Funding - checking
 
Redacted
 
0 Balance Account
 
02/05/10
 
US Bank*
 
Appleton Papers Inc.
 
Payables - checking
 
Redacted
 
0 Balance Account
 
2/5/10
 
US Bank*
 
Appleton Papers Inc.
 
Workers Compensation - checking
 
Redacted
 
0 Balance Account
 
02/05/10
 
US Bank*
 
Appleton Papers Inc.
 
Freight - checking
 
Redacted
 
0 Balance Account
 
02/05/10
 
Northern Trust*
 
Appleton Papers Inc.
 
Pension - Investment
 
Various
 
$
227,378,422.00
 
12/31/09
 

 
Securities Accounts
 
Financial
 
Name on
 
Account
 
Account
 
Value in
 
Date of
 
Institution
 
Account
 
Type
 
Number
 
Account
 
Value
 
M&I*
 
Appleton Papers Inc.
 
Depository Sweep Account
 
Redacted
 
0 Balance Account
 
02/05/10
 
Associated Bank
 
Appleton Papers Inc.
 
Funding - checking
 
Redacted
 
$
2,098,419.09
 
02/05/10
 
                         

 

--------------------------------------------------------------------------------


 
Fifth/Third*
 
Appleton Papers Inc.
 
Cash Collateral Account
 
Redacted
 
59.00
 
02/05/10
 

 

--------------------------------------------------------------------------------

*Permitted Unperfected Accounts
 

--------------------------------------------------------------------------------
